71994: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-18121: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71994


Short Caption:KOGOD VS. CIOFFI-KOGOD C/W 71147Court:Supreme Court


Consolidated:71147*, 71994Related Case(s):71147


Lower Court Case(s):Clark Co. - Eighth Judicial District - D489442Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:06/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentDennis KogodDaniel Marks
							(Law Office of Daniel Marks)
						Nicole M. Young
							(Law Office of Daniel Marks)
						


Respondent/Cross-AppellantGabrielle Cioffi-KogodRadford J. Smith
							(Radford J. Smith, Chartered)
						Garima Varshney
							(Radford J. Smith, Chartered)
						





Docket Entries


DateTypeDescriptionPending?Document


12/22/2016Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court.


12/22/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SEALED)


12/22/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-39945




12/23/2016Filing FeeFiling Fee Paid. $250.00 from Daniel Marks. Check No. 17952.


12/23/2016Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED).


12/23/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:16-40073




01/17/2017MotionFiled Stipulation to Consolidate Appeals. Nos. 71147/71994.17-01528




01/18/2017Filing FeeFiling Fee due for Cross-Appeal.


01/18/2017Notice of Appeal DocumentsFiled Notice of Cross-Appeal.  (SEALED)


01/18/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (CROSS-APPEAL)17-01910




01/19/2017MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Docketing Statement and Transcript Request.17-01992




01/23/2017Order/ProceduralFiled Order.  These appeals are consolidated for all appellate purposes.  The clerk shall file the docketing statement and certificate of no transcript request received on January 19, 2017.  Appellant/Cross-Respondent's single Opening Brief and Appendix due:  April 7, 2017.  Nos. 71147/71994.17-02431




01/23/2017Transcript RequestFiled Certificate of No Transcript Request.  Nos. 71147/71994.17-02433




01/23/2017Docketing StatementFiled Docketing Statement.  Nos. 71147/71994.17-02434




01/25/2017Filing FeeFiling Fee Paid. $250.00 from Radford J. Smith.  Check no. 13660. (CROSS-APPEAL)


01/26/2017Order/ProceduralFiled Order Granting Motion for Stay with Alternative Security.  In order to stay the portions of the district court order awarding spousal support and imposing sanctions against appellant/cross-respondent, appellant/cross-respondent shall have 30 days from the date of this order to place a lien on his property, located at 9716 Oak Pass Road, Beverly Hills, California, in favor of respondent/cross-appellant in the amount of $1,649,792.  Appellant/cross-respondent shall not further encumber the property in any manner or transfer the property during the pendency of this appeal.  Regarding the portion of the district court order making an unequal division of property, we conclude that placement of assets in the amount of $2,043,931.50 into a blocked, interest-bearing account will adequately protect respondent/cross-appellant from prejudice arising from a stay.  However, the district court is in the best position to determine which assets should be placed into such an account.  See generally Zugel v. Miller, 99 Nev. 100, 101, 659 P.2d 296, 297 (1983) ("This court is not a fact-finding tribunal.").  Accordingly, the district court shall have 30 days from the date of this order to enter a written order determining which assets, valued at $2,043,931.50, to place into a blocked, interest-bearing account at UBS.  The assets shall be placed into the account as soon as possible, and in any event not later than 60 days from the date the district court's order is entered, and shall remain in the account pending the final resolution of this appeal.  Nos. 71147/71994.17-02969




02/09/2017Docketing StatementFiled Respondent/Cross-Appellant's Docketing Statement Civil Appeals. Nos. 71147/71994.17-04761




02/24/2017TranscriptFiled Notice from Court Reporter. Rachel Chaisson stating that the requested transcripts were delivered.  Dates of transcripts: 05/01/15, 05/19/15, 06/01/15, 06/15/15, 06/26/15, 07/09/15, 02/23/16, 02/24/16, 02/25/16, 04/25/16, 07/21/15. Nos. 71147/71994.17-06518




02/24/2017Order/IncomingFiled District Court Order Re:  Supreme Court Order Granting Motion for Stay with Alternative Security.  Filed in District Court on 2/24/17.


03/02/2017Order/IncomingFiled District Court Order. Certified copy of order filed in district court on 02/27/17. Re: Supreme Court Order Granting Motion for Stay with Alternative Security (SEALED). Nos. 71147/71994.


03/15/2017TranscriptFiled Notice from Court Reporter. Kim Gurule stating that the requested transcripts were delivered.  Dates of transcripts: 07/21/15. Nos. 71147/71994.17-08651




04/06/2017AppendixFiled Appellant's Appendix- Volumes 1-5. Nos. 71147/71994.17-11536




04/06/2017AppendixFiled Appellant's Appendix- Volumes 6-10. Nos. 71147/71994.17-11537




04/06/2017AppendixFiled Appellant's Appendix- Volume 11-16. Nos. 71147/71994.17-11538




04/06/2017AppendixFiled Appellant's Appendix- Volumes 17-21. Nos. 71147/71994.17-11539




04/06/2017AppendixFiled Appellant's Appendix- Volumes 22-24. Nos. 71147/71994.17-11540




04/06/2017AppendixFiled Appellant's Appendix- Volumes 25-29. Nos. 71147/71994.17-11541




04/06/2017AppendixFiled Appellant's Appendix- Volumes 30-34. Nos. 71147/71994.17-11544




04/06/2017AppendixFiled Appellant's Appendix- Volumes 35-37. Nos. 71147/71994.17-11545




04/06/2017AppendixFiled Appellant's Appendix- Volumes 38-43. Nos. 71147/71994.17-11546




04/06/2017AppendixFiled Appellant's Appendix- Volumes 44-47. Nos. 71147/71994.17-11547




04/07/2017Notice/IncomingFiled Receipt of Copy (Appendix Volumes 1-47).17-11680




04/07/2017BriefFiled Appellant/Cross-Respondent's Opening Brief. Nos. 71147/71994.17-11681




05/05/2017MotionFiled Stipulation Extending Deadline to File the Respondent/Cross-Appellant's Answering Brief and Opening Brief on Cross-Appeal. Nos. 71147/71994.17-14949




05/05/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent/Cross-Appellant's Answering Brief due: June 7, 2017. Nos. 71147/71994.17-14952




06/06/2017MotionFiled Respondent/Cross-Appellant's Motion for Extension of Time to File the Answering Brief and Opening Brief on Cross-Appeal and the Respondent/Cross-Appellant's Appendix. Nos. 71147/71994.17-18836




06/14/2017MotionFiled Appellant/Cross-Respondent's Opposition to Motion for Extension of Time to File the Answering Brief and Opening Brief on Cross-Appeal and the Respondent/Cross-Appellant's Appendix and Countermotion to Strike. Nos. 71147/71994.17-19783




06/28/2017Order/ProceduralFiled Order Denying Motion To Strike and Granting Motion for Extension of Time. Respondent-cross-appellant shall have until August 7, 2017, to file and serve the answering brief on appeal and opening brief on cross-appeal and appendix. Nos. 71147/71994.17-21439




08/07/2017AppendixFiled Respondent/Cross-Appellant's Appendix. Nos. 71147/71994.17-26053




08/08/2017MotionFiled Respondent/Cross-Appellant's Motion for Extension of Time to File the Answering Brief and Opening Brief on Cross-Appeal. Nos. 71147/71994.17-26259




08/09/2017MotionFiled Appellant/Cross-Respondent's Opposition to Motion for Extension of time to File the Answering Brief and Opening Brief on Cross-Appeal; and Countermotion for Sanctions. Nos. 71147/71994.17-26659




08/23/2017Order/ProceduralFiled Order Granting Motion. Because respondent/cross-appellant request only a short extension and the brief has been submitted, we grant the motion. The clerk shall file the amended combined answering brief and opening brief received on August 17, 2017. We decline to sanction respondent/cross-appellant but caution that future failure to comply with this court's rules and orders may result in the imposition of sanctions. Appellant/cross-respondent combined reply brief on appeal and answering brief on cross-appeal due: 30 days. Fn1[The clerk shall reject the combined answering brief and opening brief received on August 17, 2017.]  Nos. 71147/71994.17-28322




08/23/2017BriefFiled Respondent/Cross-Appellant's Amended Answering Brief and Amended Opening Brief on Cross-Appeal.17-28323




09/06/2017MotionFiled Stipulation Extending Deadline to File Appellant's Combined Reply and Answering Brief. Nos. 71147/71994.17-29797




09/06/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Combined Reply Brief and Answering Brief due: October 23, 2017.17-29810




10/09/2017MotionFiled Appellant/Cross-Respondent's Motion to Extend Time to File Combined Reply and Answering Brief. Nos. 71147/71994.17-34095




10/09/2017MotionFiled Appellant/Cross-Respondent's Motion for Alternative Security to Enable Appellant to Sell House and Replace Security. Nos. 71147/71994.17-34096




10/17/2017MotionFiled Respondent/Cross-Appellant's Opposition to Appellant/Cross Respondent's Motion for Alternative Security to Enable Appellant to Sell House and Replace Security.17-35412




10/23/2017Order/ProceduralFiled Order Granting Motion.  Appellant/Cross-Respondent's Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal due:  December 15, 2017.  Nos. 71147/71994.17-36264




10/24/2017MotionFiled Appellant/Cross-Respondent's Reply in Support of Motion for Alternative Security to Enable Appellant to Sell House and Replace Security. Nos. 71147/71994.17-36513




12/15/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Certificate of compliance does not comply with NRAP 32(a)(9)). Nos. 71147/71994.17-43473




12/15/2017BriefFiled Appellant's Reply Brief on Appeal and Answering Brief on Cross-Appeal. Nos. 71147/71994.17-43481




12/22/2017Order/ProceduralFiled Order Denying Motion.  Appellant/cross-respondent's Motion to Stay is Denied.  Nos. 71147/71994.17-44227




01/11/2018Case Status UpdateBriefing Completed/To Screening. No reply brief filed. Nos. 71147/71994


01/16/2018MotionFiled Respondent/Cross-Appellant's Motion for Extension of Time to File (Reply Brief on Cross Appeal). Nos. 71147/71994.18-02090




01/25/2018Order/ProceduralFiled Order Denying Motion. Respondent/Cross-Appellant's Reply Brief on Cross-Appeal due: 11 days. Nos. 71147/71994.18-03534




02/06/2018BriefFiled Respondent/Cross-Appellant's Reply Brief. Nos. 71147/71994.18-05050




02/06/2018Case Status UpdateBriefing Completed/To Screening.


04/23/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument. Nos. 71147/71994.18-15446




04/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, June 5, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-15830




05/21/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-19308




06/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


01/28/2019Order/ProceduralFiled Order of Assignment. The Honorable Michael L. Douglas, Senior Justice, having previously participated in the above entitled matter, IT IS HEREBY ORDERED that the Honorable Michael L. Douglas, Senior Justice, is assigned to participate in the determination of this matter.  Nos. 71147/71994.  (SC)19-04223




04/25/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded with instructions." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Parraguirre/Douglas. Hardesty, J., with whom Stiglich, J., agrees, concurring in part and dissenting in part. 135 Nev. Adv. Opn. No. 9. EN BANC  Nos. 71147/71994 (SC)19-18121




04/30/2019MotionFiled Appellant's Verified Bill of Costs. Nos. 71147/71994. (SC)19-18991




05/14/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent in Docket No. 71147 and Respondent/Cross-Appellant in Docket No. 71994 shall have until May 28, 2019, to file and serve the petition for rehearing. Nos. 71147/71994. (SC).19-20985




05/28/2019Post-Judgment PetitionFiled Respondent/Cross-Appellant's Petition for Rehearing.  Nos. 71147/71994.  (RETURNED REHEARING PER NOTICE 5/29/19).  (SC)


05/29/2019Notice/OutgoingIssued Notice Returning Unfiled Rehearing Petition. Filing fee was not submitted with petition.  (SC)19-23234




05/29/2019Filing FeeE-Payment $250.00 from Radford J. Smith.  (SC)


05/29/2019Post-Judgment PetitionFiled Respondent/Cross-Appellant's Petition for Rehearing.  Nos. 71147/71994.  (SC)19-23284




05/29/2019Filing FeeFiling fee paid. E-Payment $150.00 from Radford J. Smith.  Nos. 7114/71994.  (SC)


07/05/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Hardesty, J., dissenting. Nos. 71147/71994. (SC).19-28717




07/31/2019Order/ProceduralFiled Order. Appellant/cross-respondent shall have 15 days from the date of this order to serve respondent/cross-appellant with an invoice detailing the costs involved in the preparation of the appendix and file a copy in this court.  Respondent/cross-appellant shall have 30 days from receipt of the invoice to remit one-half of the cost to appellant/cross-respondent and provide this court with written proof of payment.  Should respondent/cross-appellant object to any costs in the invoice, she shall serve and file an objection, in this court, within 15 days of service of the invoice.  Appellant/cross-respondent shall have 11 days from service of the objection to file any response. Nos. 71147/71994. (SC).19-32277




07/31/2019MotionFiled Appellant/Cross-Respondent's Verified Bill of Costs to Prepare Appendix.  Nos. 71147/71994. (SC)19-32336




08/19/2019MotionFiled Respondent/Cross- Appellant's Request for an Extension to File an Objection to Verified Bill of Costs to Prepare Appendix and Objection to Verified Bill of Costs to Prepare Appendix. Nos. 71147/71994. (SC).19-34695




08/19/2019Order/ProceduralFiled Order Granting Motion. Respondent/Cross-Appellant's motion for an extension of time until August 19, 2019, to file an objection to appellant/cross-respondent's verified bill of costs is granted. Nos. 71147/71994. (SC).19-34745




08/21/2019MotionFiled Appellant/Cross-Respondent's Response to Objection. Nos. 71147/71994. (SC)19-35132




08/26/2019Order/ProceduralFiled Order. On April 30, 2019, appellant/cross-respondent filed a motion pursuant to NRAP 30(h) seeking costs in the amount of $2,251.60. Having considered the parties' pleadings in this case, we tax costs against respondent/cross-appellant in the sum of $2,251.60 in favor of appellant/cross-respondent. We direct the clerk of this court to issue the remittitur in this appeal forthwith. fn1 [To the extent appellant/cross-respondent seeks $6,412.66, as requested in the second motion for costs filed on July 3, 2019, that request is denied.] Nos. 71147/71994. (SC).19-35620




08/26/2019RemittiturFiled Remittitur. Nos. 71147/71994. (SC).19-35624




08/26/2019Case Status UpdateRemittitur Issued/Case Closed. Nos. 71147/71994. (SC).


09/06/2019RemittiturFiled Remittitur. Received by District Court Clerk on August 29, 2019. (SC)19-35624





Combined Case View